                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 21-00488JVS(PVCx)                                          Date     April 13, 2021
 Title          Breanan Prototype Daughter v Sean Famoso, et al

         The Scheduling Conference set for May 24, 2021 at 11:30 a.m. is ordered VACATED.


                                                                                               :        0


                                                       Initials of Preparer      lmb




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                                      Page 2 of 2
